DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 5 and 12 of claim 1 currently read “normal vector for with the respective deposition location”. These lines should read “normal vector for the respective deposition location” Appropriate correction is required.
Claims 19 and 20 are objected to because of the following informalities:  Both claims 19 and 20 depend on claim 1, however, these claims should depend on claim 11.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, Gifford et al. (US PGPub 2018/0326660) for example, teaches a method and processing system for operating an additive manufacturing machine, comprising:
receiving layer data for a part to be additively manufactured, wherein the layer data comprises a plurality of deposition locations;
manipulating a movable element of the additive manufacturing machine to align with a tool vector for a deposition location; and
depositing material of the part at the respective deposition location (see paragraph 0216, lines 1-9 and Figs 18 and 19).
However, prior art fails to specifically disclose a method or processing system where for each deposition location of a plurality of deposition locations:
determining a surface normal vector for the respective deposition location;
determining a direction of travel vector based on the respective deposition location and at least one deposition location of the plurality of deposition locations; and 
determining a tool vector for the respective deposition location based on the direction of travel vector for the respective deposition location and the surface normal vector for the respective deposition location.
Accordingly the present claims are allowable over the prior art and therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115